 220DECISIONS OF NATIONAL LABOR lELATIONS BOARDThere remains for consideration the Employer's contention thatdriver-salesmen aresupervisors of their helpers. It appears that eachdriver-salesman hasa helper.The recordis conflicting as to just howthe helpers are selected and disciplined. It is clear, however, that therelationship between the driver-salesmanand his helper is akin tothat of a craftsman and his helper.We therefore conclude that thedriver-salesmen are not, by reason of their relationship with theirhelpers, supervisors as defined in the Act.'We find that the following employees of the Employer constitutea -unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All driver-salesmen and helpers at the Employer's warehouse atCaguas, Puerto Rico, excluding all other employees, guards, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERRODGERS took no part inthe consideration.ofthe aboveDecision and Direction of Election.8 SeeWells Dairies Cooperative,109 NLRB1450;General Beverages Company,85 NLRB696 ;Atlanta Coca-Cola Bottling Company,83NLRB 187.United Mine Workers of America,District 50, and United MineWorkers of America,Local Union No. 12915andWest VirginiaPulp&PaperCo.Case No. 2-CB-1788. June 19,1957DECISION AND ORDEROn November 29, 1956, "Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (b) (3) of the Act, and recom-mending that they cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report together with supporting argument, and theCharging Party filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Murdock, Rodgers, and Bean].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in118 NLRB No. 28. UNITED MINE WORKERS OF AMERICA221the case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the basis of the entire record in the case, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Respondents,UnitedMineWorkers of America, District 50, and United Mine Work-ers of America, Local Union No. 12915, and their officers, agents,successors,and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with West Virginia Pulp &Paper Co., or any other employer, by failing to notify the FederalMediation and Conciliation Service and any appropriate State agencyof the existence of a dispute within the meaning of Section 8 (d) (3)of the Act, within 30 days after service of notice upon West VirginiaPulp & Paper Co., or any other employer, that the Respondents seekor desire modification of a collective-bargaining contract; provided,however, that no such notice under Section 8 (d) (3) shall be requiredif an agreement is reached within 30 days followingservice ofa noticethat.modification of a bargaining contract is sought or desired.(b)Engaging in, or causing or instructing the employees of WestVirginia Pulp & Paper Co., or any other employer, to engage '111, Itstrike, for the purpose of modifying or terminating a collective-bargaining contract, without first having complied with the require-ments of Section 8 (d) of the Act.2.Take the following affirmative. action which the Board finds willeffectuate the policies of the Act :(a)Post at the business offices of United Mine Workers of America,District 50, and of United Mine Workers of America, Local UnionNo. 12915, copies of the notice attached hereto marked "AppendixA." 2Copies of the said notice, to be furnished by the Regional Di-rector for the Second Region, shall, after being duly signed by officialrepresentatives of the Respondents, be posted by the Respondents im-mediately upon receipt thereof and be maintained by them for a periodof sixty (60) days thereafter, in conspicuous places, including allplaces where notices to members of the Respondent Unions are cus-tomarily posted.Reasonable steps shall be taken by the Respondents1RetailClerka, etc. (d. C. Penney),109 NLRB754 ; Local No. 156, United Packingho'u.'1Porkeis,etc.(DuQuoinPacking Company),117 NLRB 670; see alsoN. L. R. It, v.Lion.OilCo., 352 U.S. 282.The IntermediateReport,issued onNovember 29, 1956, hadproceeded on the assumption that the strikewas stillcurrent,However, we note in thebriefs of the parties that the strike was terminated with the execution of anewcontract onNovember 24, 1956.This doesnot materially affect ourconclusionsand remedialorder inthe case.Ibid.2In the eventthat thisOrder is enforcedby a decree of a United States Courtof Appeals,thereshall be substituted for the words"Pursuant to-a Decision and Order"the words"Pursuantto a Decree of a United States Courtof Appeals,Enforcing an Order." 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDto insurethat said notices are not altered, defaced, or covered by anyothermaterial.(b)Furnish to the said Regional Director, duly signed by Respond-ents' representatives as set forth in (a) above, copies of the saidnotice,marked "Appendix A" for posting, the Company willing, for60 consecutive days, at places in the Company's plant in Mechanicville,New York, where notices to employees are customarily posted.(c)Notify the Regional Director, in writing, within ten (10) daysfromthe date of this Decision and Order, what steps they have takento complyherewith.APPENDIX ANOTICE TO ALL MEMBERS OF UNITED MINE WORKERS OF AMERICA,DISTRICT 50, AND UNITED MINE WORKERS OF AMERICA, LOCAL UNIONNo. 12915, AND TO ALL EMPLOYEES OF WEST VIRGINIA PULP &PAPER COMPANY AT ITS PLANT IN MECHANICVILLE, NEW YORKPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the LaborManagementRelations Act, We hereby give notice that :WE WILL NOT refuse to bargain collectively with West VirginiaPulp & Paper Co., or any other employer, by failing to notifythe Federal Mediation and Conciliation Service and any appro-priate State agency of the existence of a dispute within the mean-ing of Section 8 (d) (3) of the Act, within 30 days afterserviceof notice upon West Virginia Pulp & Paper Co., or any otheremployer, that we seekor desiremodificationof a collective-bargaining contract; provided, however, thatno such noticeunder Section 8 (d) (3) shall be required if an agreement isreached within 30 days following service of a notice that modifi-cation of a bargaining contract is sought or desired.WE WILL NOT engage in, or cause or instruct the employees ofWest Virginia Pulp & Paper Co., or any other employer, to engagein, a strike,without first having complied with the requirementsof Section8 (d) of the Act.UNITED MINEWORKERS OF AMERICA,DISTRICT50,Dated----------------By-------------------------------------(Representative)(Title)andUNITED MINEWORKERS OF AMERICA,LOCAL UNION No. 12915,Dated----------------By------------=------ ------(Representative)(Title)This notice must `remain posted for 60 days from, the date hereof,and must notbe altered, defaced, or covered by any other material. UNITED MINE WORKERS OF AMERICA223INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard by the Trial Examinerin New York City, October 22, 1956, on the complaint of the General Counsel (issuedon a charge filed by the Employer) and the answer of Respondent Unions.The only issue is whether the Respondent Unions engaged in a strike for a contractchange without complying with the procedure of Section 8 (d) of the National LaborRelations Act, thereby bringing them afoul of their bargaining obligation underSection 8 (b) (3), insofar as such obligation assimilates the requirements ofSection 8W.All other issues are conceded: There is no question concerning the Board's juris-diction.The Employer, a nationwide manufacturer of pulp and paper, at the affectedplant in Mechanicville, New York, receives materials and ships products in interstatecommerce in amounts exceeding $1,000,000 per year for each category.Nor isthere any issue concerning the status of Respondent Unions as the exclusive bargain-ing representative of the employees in the agreed unit (a comprehensive one embrac-ing all hourly paid employees in the Mechanicville plant).This brings us at onceto the merits, the findings on which are based on facts not in dispute.FINDINGS OF FACT1.THE UNFAIR LABOR PRACTICEA. The contract and the modification clauseThe Employer and the Respondent Unions entered into a contract on May 27,1955, covering the hourly paid employees at the Mechanicville plant.By its terms,itwas to terminate September 27, 1956, but Article V, paragraph 57 permitted anearlier termination on certain conditions.Under it, either party could request amodification of the wage rate by serving upon the other a 60-day notice to thateffect no earlier than May 28, 1956.The clause also provided that on or beforethe 50th day of the 60-day period, if no agreement was reached, either party couldnotify the other of its intention to regard the 60-day notice as one of termination,and in that event, the contract would "terminate at the end of the said sixty dayperiod," unless agreement was interveningly reached or the server of the originalnotice withdrew its modification request.B. The invocation of the clause and the ensuing strikePursuant to the foregoing provision, Respondents, on May 28, 1956, served writtennotice onthe Employer that they desired a change in the wagerate.Bargainingconferences between representatives of the Employer and of the Respondents there-uponensued, which have been held to the present day.But meanwhile, the followingoccurred:On July 9, or 42 days after service of the modification notice, noagreement havingbeenreached, Respondents, for the firsttime, notifiedthe Federal and State media-tionauthorities of the dispute.On July 16, pursuant to the "50th day" portion ofthe modification clause, Respondents sent the Employer "a ten day notice of termina-tion of the existing labor management Agreement."Meanwhile a strike had been announced to commence the morning of July 27,1956.As that deadline approached, Ray Stocker,personnelchief andassistantmanager at the Mechanicville plant, told Robert R. Wright, field representative ofRespondent District 50, that a strike on July 27 would be illegally premature.Wrightreplied that he had been told the same thing by a Federal conciliator but that hedisagreed.On July 26, Stockeragain metwith the representatives of theRespondents.Somemention should here be made of the composition of Respondents' representation atthemeetings.It consisted of M. R. Patterson and Robert R. Wright, regional di-rector and filed representative, respectively, of Respondent District 50, and acommittee, called the Union Committee, composed of people in the Respondent LocalUnion under the leadership of the president of the Local.At the July 26 meeting,Respondents were additionally represented by Frank O'Brien, the special designee ofthe president of District 50 to handle the matter.He acted as the main spokesmanfor the Respondents at that meeting.Stocker, at the July 26 meeting, proposed that the date for the expiration of thecontract be extended to August 15, with negotiations to resume July 30.The con-ference ended with an assurance from O'Brien that the representatives of District 50 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Union Committee would recommend adoption of Stocker's proposal to themembership of the Local Union at two meetings scheduled for that evening (toaccommodate different shifts).At meetings of the membership held 7:30 and 11 that night, Respondents' repre-sentativesmade the recommendation as promised.But something went awry.Earlier in the day, after receiving the assurance from O'Brien, the Employer, in orderto put the plant in readiness again for operation, posted a notice to its supervisors,announcing the Union Committee's proposed recommendation to the membershipand stating that the plant would operate the following morning.The notice cameto the attention of the working force before the first of the two scheduled meetings.At each of the meetings which followed, the membership shouted down the Respond-ents' representatives with accusations of a sell out and questions of "who gave theauthority to the Company to post a notice that the strike was off." In what RegionalDirector Patterson termed as a "pretty rough meeting," the membership voted therecommendation down.That same night, over the telephone, first Wright, thenPatterson, describing that session to Stocker as a "tough meeting," announced that thestrike was on for the following morning.The strike began the morning of July 27, and has been in progress ever since.Although the strike as called was contrary to the recommendation of the repre-sentatives of District 50 and of the Union Committee, neither Respondent, at anytime, repudiated the action of the membership, nor have they ever indicated thatthe strike was not authorized.There is no question but Respondents have beenconducting the strike ever since.However while all this is going on, representatives of the Employer and Re-spondents have continued to hold bargaining sessions.Beginning with the dateof the strike, these sessions have also been attended by the representatives of theFederal and State mediation authorities.'There is no suggestion that from thetime 60-day notice was served, either before or after the strike, the representatives ofRespondents have ever been remiss in making an honest effort to explore allpossibilities for resolution of the dispute on a mutually satisfactory basis.C. Legal resultThe statutory bargaining obligation of parties to a collective-.bargaining agreement,employer and union alike, encompasses conformity with the procedure of Section 8(d) of the Act. The procedure thus prescribed is superimposed by operation of lawas a condition to the valid calling of a strike to terminate or modify a bargainingagreement, whatever else the agreement might itself provide.A party seeking toterminate or modify an existing contract, may not resort to a strike or a lockoutfor that purpose, unless, as stated in Section 8 (d), that party:(1) serves a written notice upon the other party to the contract of the pro-posed termination or modification sixty days prior to the expiration datethereof,.. ;(2) offers to meet and confer with the other party for the purpose of negoti-ating a new contract or a contract containing the proposed modification;(3) notifies the Federal Mediation and Conciliation Service within thirty daysafter such notice of the existence of a dispute, and simultaneously therewithnotifies any State or Territorial agency established to mediate and conciliatedisputes within the State or Territory where the dispute occurred, provided noagreement has been reached by that time; and(4) continues in full force and effect, without resorting to strike or lock-out,all the terms and conditions of the existing contract for a period of sixty daysafter such notice is given or until the expiration date of such contract, which-ever occurs later:It is on item (3) that Respondents faltered. Item (3) requires that notification ofthe dispute be given to the Federal and State mediation authorities within 30 daysafter service of the 60-day notice to the opposite party.2The 60-day notice havingiBefore the strike, the Employer and Respondents had a total of 10 conferences.Six ofthem occurred after Respondents had already notified the Federal and State mediation au-thorities of the dispute.Yet none of them was attended by any mediation or conciliationrepresentative, Federal or State.However, the latter have been attending the meetingswhich followed the outbreak of the strike.3Respondents assert that "it is not clear when such notice is to be filed ; 1. e., withinthirty (30) days from notice given under Section 8 (d) (1) or within thirty (30) days aftersuch `notice of the existence of a dispute,' or more clearly within thirty (30) days after the IUNITED MINE WORKERS OF AMERICA225.been served on the Employer on May 28, the 30-day period thereafter for notifyingthe mediation authorities expired June 27.Respondents did not do so until July 9,or 12 days too late.3 It follows that Respondents notification of the mediationauthorities was not in conformity with the requirements of subdivision (3) of Section8 (d) of the Act.Does Respondents' default in the third item of Section 8 (d) invalidate the strike?No, contend Respondents, and for two reasons: First, that Section 8 (d) does notapply to an attempted modification within the term of a contract but only to a strikefor a new contract at the terminal stage of the old; and secondly, even if Section 8(d) applied to an attempted modification during the term of the contract, noncompli-ance with the provision for notification of the mediation authorities, while perhapsa violation of their bargaining obligation under Section 8 (b) (3), does not in-validate the strike, as long as the notifier has honored the other requirements ofSection 8 (d) (i. e., has given the 60-day notice to the opposite party and hasnegotiated in good faith during all that period before resorting to strike action).Each of its contentions, as Respondents recognizes, is opposed to established Boarddoctrine.The first contention relies on the view expressed by Board Member Mur-dock inUnited Packinghouse Workers (Wilson & Co. Inc.),89 NLRB 310, 319 andLion Oil Company,109 NLRB 680, 693, that Section 8 (d) "applies only to theperiod around expiration date of a contract and does not apply earlier during theterm of a contract," a view which he reaffirmed in his dissent inRetail Clerks, etc.(J.C. Penney),109 NLRB 754 at 761. But the Board never adopted that view andexpressly rejected it inLion Oil Company,109 NLRB 680. It there held that Section8 (d) applies "not only when a party desires to terminate but equally when a partyseeks to modify a contract."And it is that view which is binding on the Examiner.Respondents suggest that theLion Oil Companycase, now pending before theUnited States Supreme Court oncertiorari,was argued about a month ago, anddecision should be reserved until the Supreme Court has spoken.Even if involvedin the case before the Supreme Court were the contention which Respondents hereraise, it would not be a ground for the Examiner to hold up decision, where there isno uncertainty concerning the rule which is binding upon him under prevailing Boarddoctrine.But the contention which Respondents advance is not a live issue (apartfrom the fact that they too rely on a "termination," as shown by their notice servedon the "50th day"), and is not before the Supreme Court in theLion Oilcase.TheBoard, which is petitioner there(N. L. R. B. v. Lion Oil Co., 77S.Ct. 330) andthe employer-respondent, are both proceeding upon the hypothesis of the full appli-cability of Section 8 (d) to a proposed modification of a contract during its life.The only divergence is in the minimum waiting period prescribed under (4) ofSection 8 (d) before valid strike action can be taken.4The basic proposition thatSection 8 (d) applies to a proposed modification sought during the life of a contracteven prior to its terminal stage will thus be unaffected by any decision of the SupremeCourt in theLion Oilcase, and stands as the governing rule.The contention ofRespondents, advanced in opposition to that rule, is accordingly rejected.The second contention of Respondents, that compliance with the provision forfor notification of the mediation authorities as prescribed by (3) of Section 8 (d)dispute arose."Itwould seem reasonably plain that the term "such notice," as usedthroughout Section 8 (d), refers to the 60 day notice served on the opposite party, andthat what item (3) requires is that "within 30 days after such notice," the party who hasgiven it also "notif[y] the Federal [turd State mediation authorities] . . . of the existenceof a dispute."At any rate, as Respondents recognise, that is how the Board has inter-preted the requirement of Section 8 (d) (3) for notification to the mediation authorities.SeeRetail Clerks, etc. (J. C. Penney),109 NLRB 734. Any contention to the contraryis thus water, whatever its quality, which is over the dam.3Possibly 14 days, since the notification, mailed July 9, reached the authorities July 11.4The Board held that 60 days after service of the notice of proposed modification isadequate, where it is given pursuant to a clause in the contract permitting reopening forthat purpose. .10.9 NLRB at 6S3-84.The Eighth Circuit Court of Appeals disagreed.Ad-hering to its earlier decision in Wilson d Co. v. N.L. it. B..210 F. 2d 325, cert. denied 348U. S. 822, that the notifier must wait until the end of the originally stipulated terns of thecontract. that court held the situation was no different when the notifier acts under a clausein the contract permitting reopening for purposes of modification, and there too lie mustwait out the entire stipulated term of the eonlr.iet.Lion Lit Co. v. N. L. it. It.. 221 F.2d 231 (C. A. 8). It is that decision which the Board, in invoking certiorari (76 S. Ct..471), is seeking to have reversed.450553--5 S-vol. 118-16 r226DECISIONS OF NATIONAL LABOR RELATIONS BOARDis not a condition to a valid strike, was considered by the Board inRetail Clerks, etc.(I.C. Penney Co.),109 NLRB 754, and explicitly rejected.There, after noting thatthe provision in question was "an integral part of the scheme evolved by Congressfor achieving a higher degree of stability in collective bargaining," the Board stated:Section 8 (d), by its plain language and intent, made it unlawful for theRespondent Union tostrike . ..without first serving notice of the dispute withthe Company upon the Federal Mediation Service. [Emphasis supplied.] 5The variant here is that Respondents struck, not before giving any but onlybefore giving timely notification to the mediation authorities.But unless the 30-daytime limit set by Section 8 (d) (3) for that purpose is to be regarded as a nullity,itmust follow that the legal consequences of a tardy notification are no better than.an omitted one-in the circumstances ofthiscase at least.The strike on July 27,assuming it to have occurred following compliance with the 60-day waiting periodprescribed by Section 8 (d) (4), nevertheless took place after an interval of sub-stantially less than the minimum of 30 days which would have elapsed hadRespondents notification been timely.6Since Respondents chose not to defer strike action long enough after their belatednotification to the authorities to afford the latter the minimum 30 days they wouldhave had if the notification had been given within 30 days after service of themodification notice, we do not have the question of whether, if Respondents had sowaited, they would have overcome the untimeliness either in point of law or on adiscretionary basis to warrant mitigation of the normal remedy.Whatever appealthere might have been in the argument that one who has thus forborne for 30 daysafter service of a belated notice has fulfilled the legislative purpose as adequately asone who has given his in time,? Respondents have taken that factor out of play here.If too late had a chance at all, it was spent when backed up with too little. It thusbecame no better than never.The Employer, who filed the charge on which the complaint issued, argues for aspecific finding that by striking in nonconformity with Section 8 (d) (3) of the Act,the Unions also violated their contract with the Employer.The request, it is feared,misconceives the nature of this proceeding before the Board. It may therefore notbe amiss to allude briefly to certain fundamentals.The National Labor RelationsAct, as embodied in Title I of. the Labor Management Relations Act, is concernedwith unfair labor practices as defined in Section 8.When the Agency prosecutes aninfraction of an unfair labor practice provision, it acts only in vindication of thepublic interest."The proceeding is not, it cannot be made, a private one to enforcea private right.It is a public procedure, looking only to public ends."Agwilines,Inc. v. N. L. R. B.,87 F. 2d 146, 150 (C. A. 5). "The Board.does not existfor the `adjudication of private rights'; it `acts in a public capacity to give effect tothe declared public policy of the Act. ."Phelps Dodge Inc. v. N. L. R. B.,313 U. S. 177, 193. In recognition of this, only the Board can prosecute the in-fraction and seek enforcement of the remedy.Amalgamated UtilityWorkers V.Consolidated Edison Co.,309 U. S. 261, 269-270; and by that token the obligationss See, in accord,InternationalUnion of Operating Engineers v. Dalalem ConstructionCo., 193 F. 2d 470 (C. A. 6).6The Employer suggests that apart from the notice to the mediation authorities, Re-spondents could not validly have struck on July 27th because the G0-day period from A lay28, the date of service of the original notice,did not expire,so it claims, until theendof July 27.The theory of the General Counsel,stated in Employer counsel's presence atthe outset and the end of the hearing,is that liability was predicated only on the failureto comply with Section 8(d) (3).Laying aside whether this newly raised issue is open,the disposition of the case on the basis of the theory on which it was prosecuted and tried,makesitunnecessary to consider the point raised by the Employer.But if it were sonecessary,it should be observed that the Employer in computing the 60 days has excludedMay 28, the date the notice was served,and has begun its computation with the dayfollowing.However,the Board has held that in such a computation,the date of serviceof the notice is included and counted as the first of the requisite 60 days.The Ohio OilCo., 91 NLRB 759.Under that standard, the 60th day ended July 26, the daybeforethestrike.7Bat.see,contra.International Union of Operating Engineers v. Dahlem ConstructionCo., 193 F. 2d 470,473 (C. A. 6). UNITED MINE WORKERS OF AMERICA227which the Act imposes run to it as fiduciary of the public interest,not to any privateparty.N. L.R. B. v. Killoren,122 F.2d 609, 612(C. A. 8) cert.denied314 U. S.696;Nathansonv.N. L. R. B.,344 U. S. 25, 26 Thesubject of inquiry in respectto the unfair labor practice here is whether Respondents struck in conformity withthe procedure of Section 8 (d) of thestatute,regardless of what else the contractforbade or permitted.Whether the public obligation thus imposed by the statutewas, as the Employer suggests,so assimilated into the contract as additionally toconfer a private right in the contracting parties each against the other,isoutsidethe domain of our inquiry, and is more appropriately to be addressed to a tribunalconcerned with the "adjudication of private rights."Phelps Dodgecasesupra.8The request for specific consideration and a finding upon the matter thus proposedis accordingly rejected,as being outside the issue here.II.THE REMEDYThe violation here found,as all agree,does not go to the acceptance or rejectionby Respondents of the bargaining principle,for no one has challenged the sincerityof their efforts to work out a solution of the dispute with the Employer.Hence, abroad order directing them to abide by principles of good-faith bargaining, whichthey have not offended,would here be neither necessary nor warranted.N. L. R. B.v. Express Publishing Company,312 U. S. 426.The transgression lay in the failure to follow a procedure which Congress haslaid down as preliminary to valid strike action to alter an existing contract. Itwill be to that to which the recommendations will be specifically directed.As intheRetail Clerks, etc. (J.C. Penney Company)case, 109 NLRB 754, it will berecommended that Respondents cease and desist from resorting to such strike action,where there has not been prior compliance with Section 8 (d), specifically,item (3),because that was the one omitted, and,in general Section 8 (d) as a whole,becauseof the "integral"role that(3) plays with the remainder.The recommendation above necessarily embraces the strike of July 27, which isstill current.To except the existing strike from the scope of the remedy, as Re-spondents suggest,would be, as the Board put it inthe Retail Clerkscase, to "permitthe very act which constitued the Respondent Union[s']misconduct to gounremedied."In urging that the present strike be excluded from the scope of the remedy, Re-spondents state that to include it "would disrupt present negotiations and give birthto new problems as well as personal antagonisms."This assumes that remedies forstatutory infractionsmust always be painless.Long experience under this Actdemonstrates that more often it is the reverse.The remedies frequently entail im-mediate drastic adjustment and even upheavals which must be endured in favor ofthe long-range considerations underlying the legislation.Examples which imme-diately come to mind are those which,over the years,have been invoked to remedyinfractions by the other party in the labor relations picture-the employer.Forinstance,a reinstatement order to remedy discriminatory severances of employeesfrequently entails dismissal of persons who have innocently taken the jobs of thediscriminatees; 9an order directing an employer,remedially,to bargain with amajority representative whose bargaining rights it had dishonored,but which hassince lost its majority, frequently involves tying the existing employees to a repre-sentative,which,for all that appears, they now would seem no longer to want; 10and an order directing an employer to cease dealing with a representative it hasunlawfully assisted or dominated involves denying,sometimes temporarily and some-times permanently,the employees representation by the offending organization,8 See e.g.International Union of Operating Engineers v. Dalalem Construction Co., .supra,footnote 7, where the court,in a private suit between contracting parties, laid down theconverse proposition-that whether there has been compliance with Section 8 (d) of thestatute is not controlling on whether there has been compliance with the contract.°Kansas Milling Company,80 NLRB 925,929, enfd. as modified 185 F.2d 413(C. A. 10)Brown and Root,99 NLRB 1031,1046 enfd.as modified 203 F.2d 139(C. A. 8)."Ray Brooks v. N. L. R.B., 348 U. S.96:FranksBros. v.N. L. R.B.,321 U.S. 702 ;Great Southern Trucking Co.v.N.L. R.B.,130 F. 2d 984, cert.denied 322 U. S. 729. 228DECISIONS* OF NATIONAL LABOR RELATIONS BOARDeven thought they may have obtained benefits through it," and have becomeattached and devoted to it.12All of the above is strong medicine, but it is medicine nevertheless, prescribed toinsure the soundness of our body politic under the policy evolved and laid down bythe legislature.Respondents' misfortune is that after falling down on the requirement that theirnotice to the mediation authorities be timely, they forewent the opportunity ofbuilding up even a colorable equity to the extent of forebearing at least long enoughto give the mediation authorities, as a minimum, as much time to try to avert thestrike as the latter would have had if Respondents' notification had been timely.Instead, they compounded their original error by striking in the face of warningsfirst by a Federal conciliator and then by the Employer; and after its outbreak,they continued it in the face of a swift wire.from the Employer protesting its illegalityand demanding that they take immediate measures to repudiate and stop it.Re-spondents cannot, of course, take shelter in the fact that they recommended post-ponement of the strike to the membership and were voted down, for it puts them inthe following dilemma: If they failed to advise the membership of the illegality ofsuch action, they dissipated their very standing to seek amelioration; on the otherhand, if the membership voted them down in the face of Respondents' advice thatthe strike would be illegal, and, as would appear, Respondents did not exert theleadership to repudiate and terminate the illegal step, then they have created thevery vacuum which has compelled the Government to move in.As a final consideration: Just as the Board, when it remedies offenses by an em-ployer, does not permit the latter to retain any advantage it may have derived froman illegal course, so here too, such disadvantage as Respondents claim they willincur by having their demands unsupported by the present strike, necessarily flows.from the same principle, for the strike support to which they would cling was illegallyinvoked.The requirement that Respondents not strike for a contract change exceptin conformity with Section 8 (d) will therefore apply to the strike which is currentas well as to the future.Since the offense occurred only in the course of the Respondents' dealing with theEmployer at its Mechanicville plant, and, so far as appears, there is no record of suchan offense on their part, anywhere before, there would appear to be neither theneed nor warrant for extending the injunctive requirement beyond the situs of thecontroversy.Cf.N. L. R. B. v. Ford Motor Co.,119 F. 2d 326, 330-331 (C. A. 5).If anything, a pervasive injunction extending beyond the area of the dispute wouldlead only to diffusion of focus and tend to blur the outline of the remedy patternedto the controversy in issue.Upon the findings and the record, there are hereby made the following:CONCLUSIONS OF LAW1.The Respondents are labor organizations within the meaning of the Act..2.The Respondents at all times material herein, have been and are the exclusivecollective-bargaining representative,within the meaning of Section 9 (a) of theAct, of the following employees of the Employer at its plant in Mechanicville, NewYork:All hourly paid production, maintenance, and shipping employees, including hourlypaid laboratory employees and hourly paid plant clerks, excluding executive, super-visory clerical, office, and laboratory employees on salary.3.By striking to effectuate a change in contract terms despite failure to notifythe Federal and State mediation authorities within 30 days after service of their60-day modification notice, as prescribed by Section 8 (d), Respondents violatedtheir duty to bargain collectively within themeaningof Section 8 (b) (3) of theAct, and thereby engaged and are engaging in an unfair labor practice within themeaning of said section of the Act.4.The said unfair labor practice affects commerce within the meaning of theAct.[Recommendations omitted from publication.]ArL. R. B. v. Colorado Fuel d- Iron Co.,121 F. 2d 1.65. 171-172 (C. A. 10) ;CorningGlassWorks v. N. I'. R. B.,118 F. 2(1625,629 (C. A. 2).19Red A rrow Freight Line,180 F. 2d 585 (C. A. 5) enfg. 77 NLRB 859: A'. L. R. B. v.Newport News ShipnildingcEDry Dock Co.,308 U. S. 241., 247;Hershey Metal ProductsCompany,76 NLRB 695.